Citation Nr: 0718613	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.  As detailed below, the 
Board is dismissing the claim for service connection for 
depression.  The claims concerning PTSD, fibromyalgia, and a 
right shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

In a September 2006 written statement, the veteran withdrew 
his claim for service connection for depression; the Board 
received this request prior to promulgating a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service 
connection for depression have been met and the appeal of 
this claim is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2005, the RO certified the claim for service 
connection for depression as being on appeal.  In a September 
2006 written statement (obviously prior to the promulgation 
of a decision by the Board), the veteran withdrew this 
appeal.  As a result of this withdrawal, no allegations of 
error of fact or law concerning the claim for service 
connection for depression remain before the Board.  
Consequently, the veteran's appeal as to this issue is 
dismissed without prejudice.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204.

ORDER

The claim for service connection for depression is dismissed 
without prejudice.  

REMAND

Service connection for PTSD

The veteran essentially claims that he has PTSD resulting 
from numerous conflicts he had with fellow soldiers and 
commanding officers during active duty.  He also claims that 
he was nearly struck by an M-16 round during training, 
witnessed the accidental death of a drill instructor, heard 
of a squad leader being killed, and learned that fellow 
soldiers had been injured on an obstacle course.  He also 
reports having PTSD as a result of having been assigned as a 
radio relay carrier operator than as a broadcast radio person 
(as he had anticipated when he enlisted).   

There is serious question as to whether the veteran currently 
has PTSD.  In the report of a March 2004 VA mental disorders 
examination, the examiner wrote that the veteran "thought he 
might have PTSD from being harassed in the military, which he 
does not."  The examiner diagnosed the veteran as having 
pain disorder with mental and physical factors, and 
depression not otherwise specified.

Following a May 2004 PTSD examination, a VA physician wrote 
that the

veteran is not being a given a diagnosis 
of PTSD at this time as he does not meet 
the full criteria.  Specifically, the 
veteran is reporting a number of 
stressors for Criterion A.  The veteran 
does report events that did involve the 
death and serious injuries of others and 
a threat to his own physical integrity.  
These will need to be verified by the 
Rating Board.  Criteria B - The veteran 
does not have nightmares.  He is no 
longer having flashbacks.  He has 
intrusive[,] distressing thoughts a 
couple of times in a year.  Criterion C - 
The veteran has some avoidant behavior.  
He is not reporting any difficulty with 
detachment and estrangement from others 
or a restrict range of affect or a 
foreshortened sense of future.  He does 
not meet Criterion C for PTSD.  Criterion 
D - The veteran is reporting difficulty 
with sleep, although this is related to 
his physical problems and not mental or 
emotional.  He is not reporting 
difficulty with concentration, 
irritability and anger, or 
hypervigilance.  The veteran is reporting 
an exaggerated startle response that 
occurs infrequently at five or six times 
in a year.  The veteran does not meet 
Criterion D.  In addition, it does not 
appear that the veteran has had 
clinically significant distress or 
impairment in his social or occupational 
functioning that is in direct relation to 
his military service experience.   

Private outpatient records (dated between September 1993 and 
September 2006) have been associated with the claims folder, 
but none reflect any diagnosis of PTSD.  

Nevertheless, in a medical release signed in September 2006, 
the veteran indicated that he had been treated by a private 
physician (Dr. Laubengayer) since 1995 for, in pertinent 
part, PTSD.  No attempt has yet been made to obtain these 
treatment records, which conceivably could include evidence 
that the veteran has been diagnosed as having PTSD.  A remand 
to seek these records is therefore unavoidable.  See 38 
C.F.R. § 3.159(c)(1).  Since the September 2006 release 
expired after 180 days, a new release should be utilized. 

Should these private medical records (or any new medical 
evidence submitted following this remand) actually include a 
diagnosis of PTSD, an attempt to verify stressors should be 
made.  If appropriate, a new VA PTSD examination should also 
be scheduled, conducted by a physician who has never before 
examined the veteran.  

Service connection for fibromyalgia

Service medical records reflect treatment for low back 
symptoms in February and October of 1972, headaches in May 
1974, left foot swelling in April 1977, headaches in May 
1977, and a "sore arm" in July 1977.  

Private medical records reflect treatment for fibromyalgia 
between September 2003 and January 2004.  Following a March 
2004 VA examination, the veteran was again diagnosed as 
having fibromyalgia.  The VA examiner noted that the 
veteran's "service medical records indicate that his 
musculoskeletal symptoms had an origin during active duty, 
but the history demonstrates that they did not become 
generalized until after his discharge."  Despite this 
statement, it remains unclear as to whether it is at least as 
likely as not that the veteran's current fibromyalgia was 
manifested during active duty (including in the form of the 
"musculoskeletal symptoms").  A new VA examination and 
clearer opinion is necessary.

As noted above, in September 2006 the veteran executed a 
release form for the records of Dr. Laubengayer, who 
apparently had treated him since 1995 for (in pertinent part) 
fibromyalgia.  Prior to scheduling a new examination, these 
treatment records should be requested.   

Initial rating in excess of 20 percent for a right shoulder 
disability 

The veteran's right shoulder was most recently examined in 
April 2004 (over three years ago).  At his September 2006 
Board hearing, he specifically stated that his right shoulder 
symptoms had worsened since 2004.  A new VA examination is 
therefore necessary (after updated treatment records are 
sought).

Accordingly, the Board REMANDS these claims for the 
following:

1.   After obtaining an updated release 
form, request records from Dr. 
Laubengayer reflecting his treatment of 
the veteran since 1995.

2.  If, and only if, the records received 
from Dr. Laubengayer (or other newly 
submitted medical evidence) includes a 
diagnosis of PTSD, give the veteran 
another opportunity to provide details 
concerning his stressors.  Advise him 
that, if possible, he should provide 
specific names of individuals who were 
also present (or injured or killed) 
during the incidents.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.

3.  Thereafter, attempt to verify the in-
service stressors.  Specifically, if 
sufficient details have been provided, 
the prepare a letter asking the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to provide any available 
information which might corroborate the 
veteran's claimed stressors.  Provide the 
JSRRC with a description of the claimed 
stressors, and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.

4.  If and only if the above development 
confirms that the veteran has been 
diagnosed as having PTSD and that he is a 
veteran of combat or has a verified 
stressor or stressors, schedule a new VA 
PTSD examination.  The examination should 
be conducted by a VA physician who has 
never before examined the veteran.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV).  Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

5.  Ask the veteran to provide a list of 
the names and addresses concerning all 
medical treatment he has received for his 
right shoulder since January 2007) (the 
last time treatment records were 
associated with the claims folder).  
After obtaining the necessary 
authorizations, obtain records from each 
health care provider that is identified, 
if any, except where the records have 
already been obtained, or where it has 
been properly established that the 
records either do not exist or cannot be 
obtained.  

6.  Schedule a VA examination to 
determine the nature and etiology of any 
current fibromyalgia, and to determine 
the severity of the service-connected 
right shoulder disability.  Ensure that 
the claims file is made available to the 
examiner, and that all tests and studies 
(including x-rays) deemed necessary are 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should answer the 
following questions:

a.  Does the veteran have 
fibromyalgia?  

b.  If the veteran has fibromyalgia, 
is it at least as likely as not 
(i.e., probability of at least 50 
percent) that this condition had its 
onset in service?   

c.  What is the current nature and 
severity of the veteran's right 
shoulder disability? 

7.  Thereafter, readjudicate the claims 
on appeal.  If any remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case that 
summarizes the evidence associated with 
the claims folder since the last 
supplemental statement of the case and 
that discusses all pertinent legal 
authority.  Allow an appropriate period 
for response and return the case to the 
Board, if in order. 

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


